DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 6/16/2019.  Currently claim 1-20 are pending and rejected below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtul et al. (US 2013/0085442 A1).

introducing fluid to a distal segment of said colon containing said fecal matter (para [0139-0149]);
evacuating said introduced fluid from said colon (para [0142]);
monitoring the fecal matter content mixed into said evacuated fluid (para [00231-0234]); and
reducing said introducing based on a reduction in said monitored mixed fecal matter content ([0262]-[0271]);
wherein at least 2% of the original colon segment fecal content remains within said colon; and
wherein the remaining at least 2% of the original colon segment fecal content is fecal content which is shunted to another position within the colon by at least one of the introducing fluid and the evacuating. (para [0107][0157]).
Shtul discloses the claimed invention except for specifically the percentage of 2% of the original colon segment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the percentage of 2% of the original colon segment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955) and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It is examiners position that a PHOSITA would prefer and have an obvious value be 2% in order to have a properly clean and healthy colon or intestine segment.

Concerning claim 2 and at least 20% of said remaining fecal content comprises particles above a predetermined size.
Shtul discloses the claimed invention except for specifically the percentage of 20% of the fecal content.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the percentage of 20% of the fecal content, since it has been held that where the general In re Aller, 105 USPQ 233 (CCPA 1955) and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It is examiners position that a PHOSITA would prefer and have an obvious value be 20% of the fecal content in order to have a properly clean and healthy colon or intestine segment.
Concerning claim 3 and said evacuating is through at least one intake aperture of an evacuation lumen, said predetermined size is determined by exclusion of said particles from said evacuation lumen, and said predetermined size is smaller than the largest of said at least one intake aperture (see (para [00231-0234]) it is examiners position that a PHOSITA would adjust these parameters in order to be smaller than the largest of one intake aperture as this is a known outcome of a prior art listed variable to adjust.
Concerning claim 4 and said reducing comprises stopping said introducing (note the procedure of the prior art is carried out by constant stopping, starting, monitoring and adjustments thereof).
Concerning claim 5 and said fluid is introduced from a fluid outlet positioned within said distal segment, and said fluid outlet is repositioned based on said reduction in said monitored mixed fecal matter content (note figures 1a-2i).
Concerning claim 6 and said positioning comprises partially retracting said fluid outlet from said colon (note disclosure of prior art concerning the position of the device 510B within the colon at various locations).
Concerning claim 7 and monitoring comprises monitoring particle content (para [00231-0234]).
Concerning claim 8 and said monitoring comprises monitoring a color of said evacuated fluid (para [0232] and opacity for one example).
Concerning claim 9-10 and said monitoring comprises optical inspection of said evacuated fluid and said monitoring comprises visual inspection of said evacuated fluid (again para [0232]).

Concerning claim 12 and said colon belongs to a human subject, and said human subject has eaten a full meal within the last 8 hours (it is examiners position that this is to be carried out on a human subject and further the patient would have eaten recently within 8 hours).
Concerning claim 13 and colon belongs to a human subject, and contains fecal matter volume equivalent to at least 25% of the carried fecal volume in a normal state of diet and alimentary canal operation (note parameters that are known variable to adjust the treatment from (para [00231-0234]).
Concerning claim 14 and 15 and at least 10% of the original colon segment fecal content remains within said colon and wherein at least 50% of said remaining fecal content comprises particles above a predetermined size; it is examiners position that as stated above in rejections concerning the known obvious value and ranges at PHOSITA would know to have the at least 50% fecal content and the 10% of original fecal content in order to properly clean and treat a patient for a healthy colon/intestine.
Concerning claim 16 and a portion of the remaining original colon segment content, itself comprising at least 2% of the original colon segment fecal content, is shunted material consisting of type 1 stool on the Bristol stool scale (again examiner is of the position that the known variable as discussed in (para [00231-0234] would allow for this 2% fecal content).
Concerning claim 17 and a portion of the remaining original colon segment content, itself comprising at least 2% of the original colon segment fecal content, is coarse shunted material from at least one member of the group consisting of concretion, granular, fibrous, spongiform, membranous and gel material; wherein the coarse material has at least one dimension larger than a diameter of a channel used for the evacuating (see (para [00231-0234]) it is examiners position that a PHOSITA would adjust these parameters in order to be smaller than the largest of one intake aperture as this is a known outcome of a prior art listed variable to adjust.).
Concerning claim 18 and shunting a portion of the remaining original colon segment content by the introducing fluid to a second position, and away from a first position susceptible to the evacuating, 
Concerning claim 19 and performing the shunting on the portion of the remaining original colon segment content from the second position to at least a third position, also preventing evacuating at the second position from being interrupted by blockage caused by the portion (again para [0104]-[0105]).
Concerning claim 20 and  the introducing and evacuating occur during colonoscopic examination of the colon; and wherein the second position is examined before the portion is shunted from the first position to the second position (see para [0107], [0110]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783